Title: To Thomas Jefferson from Thomas Bedwell, 21 January 1804
From: Bedwell, Thomas
To: Jefferson, Thomas


               
                  Sir, 
                  Philada Jany 21st 1804.
               
               altho I am conscious that I am guilty of great impropriety in thus taking this liberty of addressing you, yet I have presumed notwithstanding, depending as an apology only on the supposed importance of a discovery which I thought too interesting if successful not to communicate—Having had repeated opportunities in a particular manufactory to observe the effects of a solution of Iron upon the parts of Oaken Vessels, in giving them solidity and the means of resistance to the action of the Atmosphere; I was led step by step to an investigation of the same, and which was rather accelerated by an additional proof which I conceived I had obtained—Vessels whose plank and Timbers have been destroyed by the length of time they have been in employ, together with the action of the Worm, have uniformly when broke up exhibited the following curious facts, that altho the Timber with which the Vessel had been formd was evidently in a high state of decay, Yet wherever an Iron Bolt, spike or large piece of that Metal was introduc’d, the wood to the distance of a few inches around was undecay’d and untouch’d by the Worm it had also assumed an indurated appearance bordering upon a petrifactive nature, and in all cases strongly attach’d to the Metal, this circumstance added to the aforerecited observations stimulated me to make som regular experiments to bring forward proofs of its utility and application—In the course of these experiments I have successively try’d the effects of the Solution of Iron in the Acids of Vitriol Salt and Nitre, from the Whole of these I always found, that the Wood after long immersion was much hardened, and had assumed a Black or dark Blue appearance, this change of colour I had expected from the well known action of the Gallic Acid on solutions of Iron, with this I found that the effect of the Metal had produced a still greater and more essential alteration, it had introduced and lodged in the pores of the Wood an irreducible precipitate evidently calcareous and Metalic, which added both to its weight as well as solidity—Satisfied with the variety and results of my experiments, I presumed it might be of real service in preserving such Timber as might be employed for the Building Sea Vessels, Bridges &’c but felt at the same time assured that the Modes I had made use of were too expensive, and difficult, for common Use I now varied my process in such a manner as to reduce it to a system of Economy—I placed my Wood in a suitable vessel and kept it below the water by loading it with small pieces of Iron Ore, of the hard or Mountain kind, I continued it in this state for Three Months, at the expiration of which I took it out and let it dry thoroughly. I now found it was of a Black colour to within a few lines of the center and so excessively hard as hardly to admit the action of a good knife—The Colour had penetrated by different shades to near the middle, which was in its first state from which to the outside edge the various effects of meliorations were extreemly evident—succeeding so far in the economy of the process and without sensibly altering the nature of it, I have presumed that works of considerable magnitude might be set on foot at a very small expence—Pits might be sunk in a soil capable of retaining water at the bottom of which might be introduced a layer of Iron Ore, upon that layers of Timber and Ore &&& might be placed till the same were filled allowing room for Water to form the upper surface at least one foot over the whole, it might now be left in this situation for Nine—Twelve or Eighteen Months, as the Bulk of Timber might require—The advantage I expect to result from this mode of treatment would be, not only an additional solidity to the wood but a property of resistance capable of securing it from the attack of the Worm to which may be added, that the Gallic Acid would be exhausted or rendered inert; consequently Iron Bolts spikes &c might be again introduced with perfect safety—
               This Sir is the purport of my address to you and in which I have been as brief as possible so as to convey my Idea. should you conceive it of sufficient merit to engage your Notice I shall esteem myself particularly and highly honoured—for the above Sir give me leave to add, that I expect no kind of reward or pecuniary gratification, notwithstanding which I should esteem it a happy circumstance should my abilities as Assayer and Mineralist be thought of sufficient weight to attract your notice, and as in this instance of offering them to your consideration I might not be thought too presuming, permit me to add I can produce every testimony of Character from Men of the highest Respectabillity—with the Greatest Respect 
               I have the Honr. to remain Your Excellency’s most Humble & Obdt Servt
               
                  Tho Bedwell 
               
             